94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin M. BARBOUR, Sr., Plaintiff-Appellant,v.STATE of Maryland;  Thomas R. Corcoran, BrockbridgeCorrectional Warden, Defendants-Appellees.
No. 96-6766.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1996.Decided Aug. 14, 1996.

Kevin M. Barbour, Sr., Appellant Pro Se.
Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. § 1983 (1988) action for failure to either allege that he forewarned Defendants or other prison officials that he was in danger, or provide evidence of a risk of harm to Appellant to which Defendants were deliberately indifferent.  A dismissal without prejudice is generally not appealable "unless the grounds for dismissal clearly indicate that 'no amendment [in the complaint] could cure the defects in the [Appellant's] case.' "   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993) (quoting  Coniston Corp. v. Village of Hoffman Estates, 844 F.2d 461, 463 (7th Cir.1988)).  Because the district court's reason for dismissing the action did not clearly indicate that no amendment could cure the defect, we dismiss the appeal as interlocutory.  We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED